               Case 1:21-cv-02388 Document 1 Filed 09/10/21 Page 1 of 7




                 IN THE UNITED STATES DISTRICT COURT FOR THE
                            DISTRICT OF COLUMBIA

LI CHANG,
 Lanxi City, Yunshan Street, Qinghe
Road, No# 933, Beichen Garden,
Jinhua, Zhejiang, 321100, China
                                                 Case No. 1:21-cv-2388
  Plaintiff,

v.

UNITED STATES DEPARTMENT OF
STATE,

Serve: Executive Office
       Office of the Legal Adviser
       Suite 5.600
       600 19th St. NW
       Washington, DC 20522

U.S. CONSULATE, SHANGHAI, CHINA

Serve: Executive Office
       Office of the Legal Adviser
       Suite 5.600
       600 19th St. NW
       Washington, DC 20522

ANTONY BLINKEN, United States Secretary
of State,

Serve: Executive Office
       Office of the Legal Adviser
       Suite 5.600
       600 19th St. NW
       Washington, DC 20522

and;

JAMES HELLER, Consul General of the
United States at the U.S. Consulate, Shanghai,
China,

Serve: Executive Office
             Case 1:21-cv-02388 Document 1 Filed 09/10/21 Page 2 of 7




         Office of the Legal Adviser
         Suite 5.600
         600 19th St. NW
         Washington, DC 20522

    Defendants.


 COMPLAINT IN THE NATURE OF MANDAMUS ARISING FROM DEFENDANTS’
REFUSAL TO ADJUDICATE PLAINTIFF’S NON-IMMIGRANT VISA APPLICATION

        COMES NOW Plaintiff Li Chang to respectfully request a hearing before this Honorable

Court to make a determination on Plaintiff’s non-immigrant visa application, or alternatively

requesting that this Honorable Court issue a writ of mandamus compelling Defendants to

adjudicate Plaintiff’s long-delayed non-immigrant visa application.

                                                PARTIES


        1.     Plaintiff Li Chang is a citizen of China.

        2.     Plaintiff is the beneficiary of an approved F2 non-immigrant visa.

        3.     Plaintiff paid the applicable visa fees and submitted all necessary documents to

the Defendants. The case was assigned Case Number AA008XGXXL.

        4.     The State Department conducted Li Chang’s visa interview on or about July 24,

2019.

        5.     The Defendants refuse to issue the non-immigrant visa to Plaintiff.

        6.     Defendants continue to refuse to issue the visa and refuse to provide information

as to when, if ever, the visa may be issued. This has produced a tremendous hardship on the

Plaintiff.

        7.     Defendant Department of State (hereinafter sometimes referred to as “the DOS”)


                                               -2-
             Case 1:21-cv-02388 Document 1 Filed 09/10/21 Page 3 of 7




is the agency of the United States that is responsible for communicating with the DHS and

managing Defendant Consulate of the United States in Shanghai, China, and which is

responsible for implementing the non-immigrant visa provisions of the law.

       8.      Defendant Consulate of the United States in Shanghai, China (hereinafter

sometimes referred to as “the Consulate”) is a component of the DOS that is responsible for

processing immigrant visa applications and implementing the immigrant and non-immigrant visa

provisions of the law.

       9.      Defendant Antony Blinken, Secretary of State, is the highest ranking official

within the DOS. Blinken is responsible for the implementation of the INA and for ensuring

compliance with applicable federal laws, including the APA. Blinken is sued in his official

capacity as an agent of the government of the United States.

       10.     Defendant James Heller, Consul General of the Consulate of the United States in

Shanghai, China. They are being sued in an official capacity as an agent of the government of

the United States.

                                    JURISDICTION AND VENUE

       11.     This Honorable Court has federal question jurisdiction over this cause pursuant to

28 U.S.C. § 1331, as it raises claims under the Constitution of the United States, the INA, 8

U.S.C. § 1101 et seq., and the APA, 5 U.S.C. § 701 et seq, in conjunction with the Mandamus

Act, 28 USC § 1361.

       12.     Venue is proper pursuant to 28 U.S.C. § 1391(e)(1) because (1) Defendants are

agencies of the United States or officers or employees thereof acting in their official capacity or

under color of legal authority; (2) no real property is involved in this action, and; (3) the



                                               -3-
               Case 1:21-cv-02388 Document 1 Filed 09/10/21 Page 4 of 7




Defendants all maintain offices within this district.

       13.      This Honorable Court is competent to adjudicate this case, notwithstanding the

doctrine of consular non-reviewability, see United States ex rel. Knauff v. Shaughnessy, 338 U.S.

537 (1950), because Defendants have not made any decision in regard to Plaintiff’s visa

application.


                                  FIRST CLAIM FOR RELIEF
                  (Agency Action Unlawfully Withheld and Unreasonably Delayed)

       For the first claim for relief against all Defendants, Plaintiff alleges and states as follows:

       14.      Plaintiff realleges and incorporates by reference the foregoing paragraphs as

though fully set out herein.

       15.      The APA requires that “[w]ith due regard for the convenience and necessity of the

parties or their representatives and within a reasonable time, each agency shall proceed to

conclude a matter presented to it.”        5 U.S.C. § 555(b).       Section 555(b) creates a non-

discretionary duty to conclude agency matters. Litton Microwave Cooking Prods. v. NLRB, 949

F.2d 249, 253 (8th Cir. 1991). A violation of this duty is a sufficient basis for mandamus relief.

       16.      The APA permits this Honorable Court to “compel agency action unlawfully

withheld or unreasonably delayed.” 5 U.S.C. § 706(1).

       17.      The Defendants claim that the visa application filed by Plaintiff is currently

undergoing “administrative processing.”

       18.      Plaintiff alleges that the application has been in administrative processing beyond

a reasonable time period for completing administrative processing of the visa applications.

       19.      The combined delay and failure to act on the visa application is attributable to the

failure of Defendants to adhere to their legal duty to avoid unreasonable delays under the INA

                                                -4-
              Case 1:21-cv-02388 Document 1 Filed 09/10/21 Page 5 of 7




and the applicable rules and regulations.

        20.     There are no alternative adequate or reasonable forms of relief available to

Plaintiff.

        21.     Plaintiff has exhausted all administrative remedies available to Plaintiff in pursuit

of a resolution of this matter, including repeatedly requesting the processing of Plaintiff’s case

with the Defendants.

                                   SECOND CLAIM FOR RELIEF
                               (Violation of Right to Due Process of Law)

        For the second claim for relief against all Defendants, Plaintiff alleges and states as

follows:

        22.     Plaintiff realleges and incorporates by reference the foregoing paragraphs as

though fully set out herein.

        23.     The right to fundamental fairness in administrative adjudication is protected by

the Due Process Clause of the Fifth Amendment to the United States Constitution. Plaintiff may

seek redress in this Court for Defendants’ combined failures to provide a reasonable and just

framework of adjudication in accordance with applicable law.

        24.     The combined delay and failure to act by Defendants has violated the due process

rights of Plaintiff.

        25.     The combined delay and failure to act by Defendants has irrevocably harmed

Plaintiff by denying Plaintiff the ability to come to the U.S. to fulfill the purpose of the non-

immigrant visa, which is to allow Plaintiff to be with her husband while he pursues his Ph.D.

studies at Stony Brook University. Plaintiff and her husband were married in January 2019 and

have now been separated for more than two years because of this delay.


                                                -5-
              Case 1:21-cv-02388 Document 1 Filed 09/10/21 Page 6 of 7




                                          REQUEST FOR RELIEF

        WHEREFORE, Plaintiff Li Chang requests the following relief:

        1.         That this Honorable Court assume jurisdiction over this action;

        2.         That this Honorable Court issue a writ of mandamus compelling Defendants to

promptly complete all administrative processing within sixty days;

        3.         That this Honorable Court take jurisdiction of this matter and adjudicate the visas

pursuant to this Court’s declaratory judgment authority;

        4.         That this Honorable Court issue a writ of mandamus compelling Defendants to

issue the visas;

        5.         That this Honorable Court issue a writ of mandamus compelling Defendants to

explain to Plaintiff the cause and nature of the delay and inform Plaintiff of any action they may

take to accelerate processing of the visa application;

        6.         Attorney’s fees, legal interests, and costs expended herein, pursuant to the Equal

Access to Justice Act, 28 U.S.C. § 2412;

        7.         Such other and further relief as this Honorable Court may deem just and proper.



                                                                  RESPECTFULLY SUBMITTED
                                                                           September 10, 2021


                                                                          /s/ James O. Hacking, III
                                                                               James O. Hacking, III
                                                                                    MO Bar # 46728
                                                                     Hacking Immigration Law, LLC
                                                                    10900 Manchester Rd., Suite 203
                                                                               Kirkwood, MO 63122
                                                                                   (O) 314.961.8200
                                                                                   (F) 314.961.8201
                                                               (E) jim@hackingimmigrationlaw.com

                                                  -6-
Case 1:21-cv-02388 Document 1 Filed 09/10/21 Page 7 of 7




                                      ATTORNEYS FOR PLAINTIFF
                                                     LI CHANG




                          -7-
